Title: From Abigail Smith Adams to John Quincy Adams, 8 April 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



No 9
my dear Son
Quincy April 8th 1811

Your Letter of december No 6—/17 came Safe to hand yesterday, the last No was 8. So that two others must be upon their way.
I thank you for your punctuality in writing, and have only to regret, that from july, untill october: I did not write, as there were not any vessels up for the North of Europe, and the impediments were so multiplied as to discourage me, but from that time to the present, Scarcly a Week has elapsed, but either your Father, Brother, or I have written to you as you will find, if mr Erving Who Saild about three weeks Since for denmark arrives Safe, as well as Several of mr Grays vessels; by which we have Sent Letters.
your Father received a Letter from you of Novbr 9th, No 5— in the Month of Feb’ry These two last Letters,—were unexpected Guests but not the less welcome. we have had this Winter the greatest Quantity of Snow that has fallen for many years. it has had a very gradual Thaw, without any great Rain, So that we have not Sustaind any injury as was apprehended
The Month of March has been very pleasent, and the Season very healthy. I have as usual been confined during great part of Jan’ry and Feb’y and Some part of the time very Sick. my Constitution bends to the blast, and rises again. my Spirits are good altho the flesh is weak, but old Age is a disease which time does not cure, and, I must Say, I would not live alway if I could..
It is not necessary for me here to repeat, the melancholy events which have taken place amongst our connexions, as many Letters from Washington, and Quincy have already related them to you, and those of a pleasing and agreable nature, you will receive nearly at the Same time, Such I call the prospect of your return to your Native Country, and Event which to me is very gratefull, as the Seat to which you are appointed, is honorable and respectable.. I hope it will meet with your approbation, and acceptance. your Friends are gratified with it, one of whom expressess herself in this manner
“The appointment of mr Adams as the Successor of my blessed Husband gave me great Joy. I know not that Being I Should have prefered” even those whose political Sentiments differ from Yours, express a confidence and Satisfaction which is a homage to virtue.
The Mission to Russia is looked upon with a different aspect now, to what it was when you first engaged in it and altho you must expect that your Services will be grudgeingly acknowledged yet they are Seen and felt, by those who Silently enjoy the Sweet fruits of them.
It will be attended with Some difficulty, to find a proper Successor. Since the rising of congress, it has been reported that mr Smith, the Secretary of State was appointed by the President to Russia, an other report Says that he has resignd his office, but declines going to Russia these are Newspaper reports; What real foundation there is for them, I cannot determine.
There is much murmur, and ill will, as you may readily Suppose, by the Renewal of the Nonintercourse with Great Britain. this is made a political Engine against the Government, and all those who support it every method is tried to excite an open opposition to it. terror, Jealousy and falshood are all in a way to allarm the ignorant, and to influence our Election for Gov’r
Mr W Phillips is united with mr Gore. you know how extensive “connection he has in Boston, and there they carried the vote. a Majority of three hundred” more this year than the last against mr Gerry—my own opinion is that mr Gerry will be chosen—but with a less Majority than the last year
To aid the importent work of a junto Election the old Champion of British Rights, has assumed the pen, and addrest the good people of the united States, in a Series of Letters, in which he attacks the administration of Adams, Jefferson and Madison. he throws about arrows fire Brands and darts, with the venom of the Serpent, and dips his pen in the gall of the Asp—The Major was affraid to publish the Letters previous to the Election, least it Should ruin their cause, the Sober federalists Condemn him, Whilst the Republicans are gratified that he has Shown his teeth. Timothy must be craked, for he asserts things without foundation, and absolutely false to my certain knowledge. it would engrose too much of my paper to detail them. Dr Holten once told him, that he would not be happy in heaven if he found his Superiour there.
His ReElection as Senator depends upon the present Election of Govenour—he professes to have no Anger, no resentment, but writes from pure Love to the people, who are the most duped and deceived people in the world with respect to their Rulers—every line discovers the fretted porcupine.
your Sons are both well. George grows fast John is Small of his Age. They are Still with their Uncle Cranch. in Some Letter which I wrote you, I Said, there I hoped they would remain, without adding any reason for the wish; which I ought to have done—it did not arise from any apprehension that they would not be equally kindly and tenderly treated, if they were removed, for otherways, my apprehension arose, least they would be too much indulged. George who is a fine Boy, altho as I have mentiond rather positive will yeald to the decicive Authority of his Aunt. her old Age and the respect which the other Children pay to her orders, are an example to him, and rason, and reflection, always bring him to an acknowledgment when he has done wrong—
your Brother is necessarily So much absent from home, that he could not attend to them, as mr Cranch does who is always at home, and She Seldom absent even a day. the distance from School was an other objection—to his Aunt Cranch. George Spends many of his Evenings in reading loud to her—where there are three young Children, and a fourth Soon expected it would be impossible to pay that attention Which is so necessary at Georges Age John is easy-managed without any difficulty, and a very good Child—I mean no disparagement to Mrs A, who is a prudent, industerous exelent wife and Mother making Small means, appear handsome, who is every thing to him which a good wife ought to be—adieu my dear Son. Remember me kindly to my daughter, her sister, and / William whose family are well. ever Your Affectionate Mother
Abigail Adams.